DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20200020313 A1), and further in view of Kuang (CN 111833896 A).
Regarding claims 1, 8 and 15, Hua (US 20200020313 A1) discloses a method, an apparatus and earphone for recognizing wind noise (Hua, ¶ [0005]: “ detect wind noise.” ) of an earphone, the earphone comprising a feedforward microphone located outside an ear (Hua, Fig. 6, item 602) and a feedback microphone located inside the ear (Hua, Fig. 6, item 610), a processor (Hua, ¶ [0005]: “The audio processor (which may be a digital audio processor integrated within the headphone housing)”); and a memory (Hua, ¶ [0044]: “a digital signal processor that is executing the appropriate software (instructions) that is stored in memory.”) wherein the method comprises: 
acquiring a feedforward microphone signal collected by the feedforward microphone and a feedback microphone signal collected by the feedback microphone (Hendrix, ¶ [0032]: “The outputs of the feedback and feedforward paths are combined”).
However, Hua fails to disclose performing Fourier transform on the feedforward microphone signal and the feedback microphone signal to obtain a feedforward microphone frequency domain signal and a feedback microphone frequency domain signal; performing inverse feedback filtering processing on the feedback microphone frequency domain signal to obtain an inverse feedback filtering processing result; performing inverse feedforward filtering processing on the feedforward microphone frequency domain signal and the inverse feedback filtering processing result to obtain an inverse hybrid filtering processing result; and obtaining a wind noise recognition result of the earphone based on an interrelationship between the inverse feedback filtering processing result and the inverse hybrid filtering processing result.
In an analogous field of endeavor, Kuang (CN 111833896 A) discloses performing Fourier transform on the feedforward microphone signal and the feedback microphone signal to obtain a feedforward microphone frequency domain signal and a feedback microphone frequency domain signa (Kuang, Fig. 1, item 1 (feed forward microphone) and 4 (feedback microphone), Abstract: “the feedback band noise signal short time Fourier transform with the parameter combination of the feedforward band noise signal to input the trained depth neural network” and Contents of the Invention, ¶ 3 :“picking the feedforward band noise signal and the feedback band noise signal; respectively performing the short time Fourier transform; extracting (filtering) at least one characteristic parameter of the feedback noise signal; extracting the characteristic parameter of the feedforward noise signal”);
performing inverse feedforward filtering processing on the feedforward microphone frequency domain signal and the inverse feedback filtering processing result to obtain an inverse hybrid filtering processing result (Kuang, Abstract: “obtaining the enhanced speech signal after the short time Fourier inverse transform” and Contents of the Invention, ¶ 3 :“ inputting at least one characteristic parameter of the feedback band noise signal short time Fourier transform with the parameter combination of the feedforward band noise signal to input the trained depth neural network; outputting a gain function; combining the gain function with the forward band noise signal; obtaining the enhanced speech signal after the short time Fourier inverse transform.”)
Therefore, it would have been obvious to one with one with ordinary skill in the art before the effective filing date of the claimed invention to add Kuang to Hua to reducing the wind noise by mapping both the feedforward and the feedback signals into the frequency domain and filtering out the frequencies responsible for the wind noise more precisely.
Regarding claims 6, 13 and 20,  the combination of Hua and Kuang discloses all the limitations of claims 1, 8 and 15 respectively.
Hua, further discloses wherein the feedback microphone frequency domain signal is directly determined as the inverse feedback filtering processing result when only the feedforward noise cancellation is enabled (Hua, Fig. 9, items 602, 610, 904, 902, 606; ¶ [0037]: “both filters 902, 904 are controlled by a filter coefficient controller 906 that detects wind by analyzing one or more , e.g., all, of the signals from the external microphone 602, the accelerometer 706, and an internal microphone 610. In some versions, the signal from the internal microphone 610 is also input to the feedback filter 904” and ¶ [0032]: “The outputs of the feedback and feedforward paths are combined, for example in the summer 606 to form the signal for the driver 608”).  
Regarding claim 7 and 14,  the combination of Hua and Kuang discloses all the limitations of claims 1 and 8 respectively.
Hua, further discloses after the wind noise recognition result of the earphone is obtained, suppressing the wind noise in one or more manners of: reducing a gain of the feedforward microphone, turning off the feedforward microphone, or performing attenuation on a low-frequency signal of the feedforward microphone signal collected by the feedforward microphone (Hua, ¶ [0039]).

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20200020313 A1), in view of Kuang (CN 111833896 A) and further in view of in view of Wurtz (US 20190214036 A1).
 	Regarding claim 3, 10 and 17, the combination of Hua and Kuang discloses all the limitations of claims1, 8 and 15 respectively.
 	Hua further discloses after the inverse feedback filtering processing result and the inverse hybrid filtering processing result are obtained, acquiring a loudspeaker sound source frequency domain signal played by a loudspeaker inside the earphone (Hua, Fig. 6, items 610, 612, 608; ¶ [0032]).
However, the combination of Hua and Kuang fails to disclose performing acoustic echo cancellation processing on the inverse feedback filtering processing result and the inverse hybrid filtering processing result according to the loudspeaker sound source frequency domain signal.
In an analogous field of endeavor, Wurtz (US 20190214036 A1) discloses performing acoustic echo cancellation processing on the inverse feedback filtering processing result and the inverse hybrid filtering processing result according to the loudspeaker sound source frequency domain signal (Wurtz, Fig. 1, item 115, Fig. 2, items 201, 206, 207 ¶ [0032], ¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Wurtz to the combination of Hua and Kuang to cancel acoustic echo. 

Allowable Subject Matter
Claims 2, 4, 5, 9, 11-12, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654